DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  it is suggested to amend the limitation “for forming protrusions to form one or more protrusions” found in the preamble to read as “for forming one or more protrusions”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “pressing a cross section of an outer peripheral end part of the metal workpiece....from a direction perpendicular or oblique to an upright direction of the protrusions to be formed on one surface of the metal workpiece” this renders the claim indefinite since it is unclear to where the end part is pressed to. Specifically, the claim fails to provide an end point to the pressing direction and only states a starting point (from a direction perpendicular to an upright direction of the protrusion). It is noted that should the end point be the “upright direction of the protrusion to be formed” the indefiniteness would be created due to a lack of reference for the perpendicular or oblique direction, i.e. perpendicular or oblique to what element or reference point.
The claim states “that is furnished separately” this renders the claim indefinite since it is unclear what is encompassed within the phrase “furnished separately”. Does this intend to set forth the pressing die and jig is a separate, unconnected element from the support and pressure dies or does it intend to set froth it is a separate individually movable component. It is further noted that the narrative format “is furnished” creates indefiniteness since it is unclear if the act of furnishing the pressing die or jig is encompassed within the method. 
The claim states “one or more through holes formed in at least one of the support die and the pressure die as one or more recessed parts that serve as female molds for forming the protrusions”, it is unclear if the act of forming the through holes is encompassed within the method or if the through holes are provided within the support die or pressure die prior to the clamping step.  
With regards to claim 2, the claim states “pressing by the press molding from each cross section of the outer peripheral end parts of the workpiece”, it is unclear if this limitation is intending to further define the pressing step recited in claim 1 or if it is intending to set forth an additional pressing step. It is noted that claim 1 recites pressing “a cross section of an outer peripheral end part”, should the limitation intend to further define this pressing step it is unclear how a single end part is comprised of multiple end parts as recited in claim 2.
With regards to claim 3, the claim states “the metal workpiece has one or more metal portions” it is unclear if these metal portions are formed within the workpiece while forming the protrusions or if the metal workpiece is provided with the metal portions initially. 
Examiner notes that no art has been applied to claim 3; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
With regards to claim 5, the claim states “increased from the first half to the second half of a pressing process by the press forming”, it is unclear what is encompassed within “the first half” and “the second half” and additionally if the “pressing process” is referring to the pressing step set forth in claim 1. Specifically, how would one skilled in the art know a change from the first half to the second half. 
With regards to claim 6, the claim states “being furnished separately” this renders the claim indefinite since it is unclear what is encompassed within the phrase “furnished separately”. Does this intend to set forth the pressing die and jig is a separate, unconnected element from the support and pressure dies or does it intend to set forth it is a separate individually movable component.
The claim states “a press molding machine for pressing each cross section....by press forming using the pressing die or the pressing jig”, this renders the claim indefinite since it is unclear if the press molding machine is in addition to the pressing die or pressing jig previously recited, in which case it is unclear how the pressing die/jig can be two separate elements within the system, or if the claim is intending to set forth the pressing die as a press molding machine.
The claim states “one or more through-holes are formed as the recessed parts” this renders the claim indefinite since it encompasses a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) therefore the claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
The claim states “wherein the pressing is performed at a temperature lower than a softening point of a metal used as the metal workpiece”, this renders the claim indefinite since the limitation is encompassed within a wherein clause which are used to further define previously recited limitations. In this case the claim fails to positively recite a pressing limitation, it is noted the recitation “for pressing a cross section...” is set forth as intended use since the claim is directed to an apparatus and not a method, therefore it is unclear if the claimed subject matter set forth within the wherein clause is further defining the system. 
With regards to claim 7, the claim states “in a direction parallel thereto” in line 5, it is unclear what is being referred to with the phrase “thereto”. For examination purposes the limitation is being interpreted as thereto referring to the clamping surface. 
With regards to claims 9 and 12, the claim states “separating the main body part of the metal workpiece from the metal workpiece having the protrusions” it is unclear how the main body part is to be separated from the workpiece having the protrusions when the claim previously set forth the protrusions protrude from the main body part. Clarification and/or correction is required. 
With regards to claims 10 and 12, the claims state “forming the protrusions by a pressing press die having one or more recessed parts” this renders the claim indefinite since claim 10 depends from claim 1 and claim 1 previously recited forming the protrusions, therefore it is unclear if the forming step in claim 10 is in addition, in which case it would appear to be further forming, or if it is referring to the forming step set forth in claim 1. Clarification and/or correction is required.
Examiner notes that no art has been applied to claim 10; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
With regards to claims 11 and 12, the claims state “polishing or cutting at least back surfaces of portions” it is unclear what element the portions are, i.e. portions of the metal workpiece or portions of the main body part. 
With regards to claim 12, the claim states “wherein the other process includes at least any of separating the main body part of the metal workpiece from the metal workpiece having the protrusions”, it is unclear if this separating step is in addition to the separating step previously recited in claim 9 or if it is intending to refer to the separating step set froth in claim 9. Clarification and/or correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al (US 2017/0136514; herein Sakamoto ‘514).
In reference to claim 1, Sakamoto et al ‘514 discloses a method for forming one protrusion on one surface of a metal workpiece, the method comprising the steps of
clamping and fixing the metal workpiece (10) with a support die (11) and a pressure die (12) see paragraph 0064],
pressing a cross section of an outer peripheral end part of the metal workpiece (10) fixed with the support die and the pressure die from a direction perpendicular to an upright direction of the protrusion to be formed on one surface of the metal workpiece by press molding using a pressing die (14) that is furnished separately from the support die (11) and the pressure die (12) [see paragraph 0066],
undergoing plastic flows into a recessed part (16) that serves as a female mold for forming the protrusion [see figures 3-4; paragraph 0067], 
forming one or more solid protrusions on the surface of the metal workpiece (10) [see figure 4],
wherein the pressing is performed at a temperature lower than a softening point of a metal used as the metal workpiece [see paragraph 0063 lines 14-16]. 
In reference to claim 2, Sakamoto et al ‘514 further discloses the pressing by the press molding from each cross section of the outer peripheral end parts of the metal workpiece (10) is performed from two directions positioned in point symmetry when the center of the bottom surface of the protrusion to be formed is a symmetrical center, as seen in figures 304.
In reference to claim 4, Sakamoto et al further discloses the pressing by press forming is performed at room temperature [see paragraph 0063 lines 14-16].
In reference to claim 5, Sakamoto et al ‘514 further discloses a pressure for clamping the metal workpiece (10) with the support die and the pressure die is continuously from the first half to the second half of a pressing process by the press forming [it is noted the support die and the pressure die are supported by supporting portions during the press forming; see figure 4].

2.	Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al (US 2017/0136521; herein Sakamoto ‘521).
In reference to claim 6, Sakamoto ‘521 discloses a system for forming a solid protrusion on a surface of a metal workpiece, the system comprising
a support die (39) for supporting a metal workpiece (10) [it is noted the support die indirectly supports the workpiece; see figure 17a & paragraph 0148], 
a recessed part (35) serving as a female mold for forming the protrusion on the surface of the metal workpiece (10) , 
a pressure die (34) for suppressing a lifting of the metal workpiece (10), 
a clamping device having the support die and the pressure die [it is noted the limitation is being interpreted as defining the combination of the support die and the pressure die as a clamping device since the limitation fails to provide any additional structure to the clamping device], 
a pressing die (31, 32) for pressing a cross section of an outer peripheral end part of the metal workpiece, the pressing die being furnished separately from the support die and the pressure die, and
a press molding machine (38) for pressing each cross section of the outer peripheral end parts of the metal workpiece by press forming using the pressing die,
wherein the recessed part (35) is formed on the pressure die (34) [see figure 17A; 12-15, and
wherein the pressing if performed at a temperature lower than a softening point of a metal used as the metal workpiece [see paragraph 0106 lines 12-15].
In reference to claim 7, the press forming machine (38) for pressing each cross section of the outer peripheral end parts of the workpiece has a cam mechanism for converting a pressing force acting in a direction perpendicular to a clamping surface of the pressure die (34) to a force acting in a direction parallel to the clamping surface through the pressing die (31, 32) [see paragraph 0149; figures 18A & 19A].
In reference to claim 8, Sakamoto ‘521 further discloses the system has no heating device [see paragraph 0106 lines 12-15].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (APA) in view of Sakamoto et al (US 2017/0136514; herein Sakamoto ‘514).
In reference to claim 9, APA discloses a method for manufacturing a metal component having protrusions, having a main body part of the metal workpiece and the protrusions protruding from the main body part integrally, the method comprising the steps of
forming the protrusions by press molding the metal workpiece [see Applicant’s disclosure paragraph 0002], and
separating the main body part of the metal workpiece from the metal workpiece having the protrusion by cutting [see paragraph 0003].
The APA discloses the invention substantially as claimed except for wherein the forming of the protrusion is performed as the method set forth in claim 1. 
However, Sakamoto ‘514 teaches of a press forming method as set forth in claim 1 for the purpose of forming a solid protrusion on a surface of a metal workpiece [see rejection to claim 1 above]. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the press forming method of the prior art with the press forming method as taught by Sakamoto ‘514, in order to obtain the predictable results of forming protrusions on a surface of the metal workpiece. 
In reference to claim 11, the APA further discloses polishing at least back surfaces of portions including the protrusions after forming the solid protrusion in the metal workpiece [see paragraph 0003].
In reference to claim 12, APA further discloses the forming of the protrusions and polishing at least back surface of portions including the protrusions are performed by a progressive method [see paragraphs 0002-0003].
In reference to claim 13, APA further discloses the metal component is a current collecting terminal [see paragraph 0003].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725